[Cite as In re A.J. , 2014-Ohio-5046.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


In re A.J.,                                     :               No. 14AP-284
                                                              (C.P.C. No. 10JU-989)
(S.J.,                                          :
                                                            (REGULAR CALENDAR)
                 Appellant).                    :

In re S.J.J.,                                   :               No. 14AP-285
                                                             (C.P.C. No. 09JU-14928)
(S.J.,                                          :
                                                            (REGULAR CALENDAR)
                 Appellant).                    :

In re A.D.J.,                                   :               No. 14AP-286
                                                             (C.P.C. No. 12JU-13299)
(S.J.,                                          :
                                                            (REGULAR CALENDAR)
                 Appellant).                    :

In re S.D.J.,                                   :               No. 14AP287
                                                             (C.P.C. No. 09JU-14929)
(S.J.                                           :
                                                            (REGULAR CALENDAR)
                 Appellant).                    :




                                          D E C I S I O N

                                    Rendered on November 13, 2014


                 Giorgianni Law LLC, and Paul Giorgianni, for appellant-
                 mother S.D.J..

                 Tyack, Blackmore, Liston & Nigh, Co., LPA, and Elizabeth R.
                 Werner, for appellee Samella McDonald.

                 Skinner & Associates, LLC, and Todd A. Fichtenberg, for
                 appellee-father J.R.
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                            2




              APPEALS from the Franklin County Court of Common Pleas,
                  Division of Domestic Relations, Juvenile Branch
DORRIAN, J.

       {¶ 1} Appellant, S.J. ("appellant"), is the mother of four children, S.D.J., S.J.J.,
A.J., and A.D.J., whose custody is at issue in this consolidated appeal of the March 13,
and 14, 2014 judgments of the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch. In its judgments, the trial court adopted agreed
entries that granted legal custody of S.D.J. and S.J.J. to Regina Preston, A.J. to Samella
McDonald, and A.D.J. to Rebecca Pearson. For the reasons that follow, we affirm.
I. Facts and Procedural History
       {¶ 2} Because the facts and procedural history of the cases are interrelated, we
discuss them together. On November 12, 2009, Franklin County Children Services
("FCCS") filed a complaint in the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch alleging that S.D.J. and S.J.J. were neglected and
dependent children. On the same day, the juvenile court magistrate filed orders that
granted temporary custody of the children to FCCS, and appointed a guardian ad litem
and counsel for S.D.J. and S.J.J. The magistrate also appointed a guardian ad litem and
counsel for appellant. On January 20, 2010, the children's guardian ad litem filed his first
report, recommending that the court grant FCCS's request for temporary custody because
appellant's "mental health is simply too unstable to provide adequate care for the
children."
       {¶ 3} On January 25, 2010, FCCS filed a complaint alleging that A.J. was a
neglected and dependent child. On January 26, 2010, the magistrate filed an order
granting temporary custody of A.J. to FCCS. On the same date, the magistrate appointed
a guardian ad litem and counsel for A.J.; the magistrate also appointed a guardian ad
litem and counsel for appellant in that case.
       {¶ 4} On January 20, 2010, the magistrate held an adjudicatory hearing
concerning S.J.J. and S.D.J. and issued an order that (1) dismissed the neglect cause of
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                           3


action in the complaints at the request of the state and amended the complaints to reflect
the dismissal, (2) found S.J.J. and S.D.J. to be dependent minors and made them wards
of the court, (3) adopted a case plan for both children, and (4) granted FCCS continuing
temporary custody of the children. On January 28, 2010, the magistrate filed an entry,
which the trial court adopted on the same day, reflecting the January 20, 2010 order.
       {¶ 5} On March 10, 2010, the magistrate held an adjudicatory hearing in the
matter of A.J. and issued an order that (1) dismissed the neglect cause of action in the
complaint at the request of the state and amended the complaints to reflect the dismissal,
(2) found A.J. to be a dependent minor and made A.J. a ward of the court, (3) adopted a
case plan, and (4) granted FCCS continuing temporary custody. On March 16, 2010, the
magistrate filed an entry, which the trial court adopted the same day, reflecting the
March 10, 2010 order.
       {¶ 6} On July 6, 2010, FCCS filed motions to extend its temporary custody of
S.D.J. and S.J.J. On August 16, 2010, the magistrate issued a decision granting the motion
of FCCS to extend custody over S.D.J. and S.J.J. for a period of six months. On the same
date, the magistrate also issued a decision maintaining the status of A.J. as a ward of the
court and extending FCCS's custody of A.J. On August 24, 2010, the magistrate filed
entries reflecting the August 16, 2010 orders, which the trial court adopted on the same
day.
       {¶ 7} On December 10, 2010, FCCS filed motions to extend its temporary custody
of S.D.J., S.J.J., and A.J. On January 4, 2011, FCCS filed motions for shelter care and to
suspend the visitations of appellant with all children, citing threats of physical violence
made by appellant to her caseworker. On January 6, 2011, the magistrate issued an order
suspending appellant's visitation with her children. On February 24, 2011, the magistrate
issued a decision, which the trial court adopted on the same day, dismissing the motions
filed on January 4, 2011, and granting the motions to extend temporary custody filed on
December 10, 2011.
       {¶ 8} On May 10, 2011, Regina Preston, also known as Regina Jones, maternal
step-grandmother of the children, filed motions for grandparent visitation and to be
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                             4


added as a party in all three children's cases. The magistrate filed an entry on June 20,
2011 dismissing Preston's motion for visitation, finding that visitation was not suitable at
that time.
       {¶ 9} On June 15, 2011, FCCS filed motions for permanent custody of S.D.J.,
S.J.J., and A.J. In support of its motions, FCCS alleged that appellant struggled with
unacknowledged, significant mental health issues and had been involved in severe verbal
and physical altercations. On October 31, 2011, the trial court held a pretrial hearing on
the motions for permanent custody. On November 2, 2011, the trial court filed a judgment
entry granting Regina Preston visitation with all three children for two hours per week. In
the same entry, the court ordered that J.R., father of S.J.J., be allowed to visit S.J.J. for
two hours per week.
       {¶ 10} On May 15, 2012, Regina Preston filed motions to be added as a party and
for legal custody of all three children. On August 6, 2012, Samella McDonald, foster
mother of A.J., filed motions to be added as a party and for legal custody of A.J.
       {¶ 11} On October 10, 2012, FCCS filed a complaint alleging that A.D.J. was a
dependent child. On the same date, the magistrate issued an order granting FCCS
temporary custody of A.D.J. Additionally, Regina Preston filed a motion for an alternative
disposition, requesting to be joined as a party to the action and seeking legal custody of
A.D.J. On October 18, 2012, the magistrate filed an entry appointing a separate guardian
ad litem and attorney for both A.D.J. and appellant. On January 3, 2013, Rebecca
Pearson, foster mother of A.D.J., filed motions to be added as a party and for legal custody
of A.D.J.
       {¶ 12} On January 16, 2013, the magistrate filed a decision, which was adopted by
the trial court on the same day, finding A.D.J. to be a dependent minor, making A.D.J. a
ward of the court, adopting a case plan, and granting FCCS temporary custody.
       {¶ 13} On February 28, 2013, FCCS filed motions for shelter care and to suspend
or modify appellant's visits with all children. On March 1, 2013, the magistrate issued an
order granting the February 28, 2013 motion and permitting FCCS to require a search of
appellant prior to visitation. On March 6, 2013, FCCS again filed motions for shelter care
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                             5


and to suspend appellant's visitation with all children after appellant allegedly failed to
comply with the March 1, 2013 order at a regular visitation. On March 7, 2013, the
magistrate issued an order suspending appellant's visits; on April 24, 2013, the magistrate
issued an order restoring appellant's visits provided that she not bring any items with her
to the visits.
        {¶ 14} On April 5, 2013, FCCS filed a motion for permanent court commitment of
A.D.J. On March 4, 2014, the children's guardian ad litem filed reports in the matters of
S.D.J., S.J.J., and A.J., recommending that the trial court grant permanent custody of the
children to FCCS because appellant's "erratic, violent behavior and mental health issues
make reunification impossible." (Guardian ad Litem's Report, 7.)
        {¶ 15} On March 10, 2014, the trial court held a combined hearing to consider
outstanding motions for all cases. Prior to the hearing, all parties signed an agreement
granting legal custody of the children, as follows: S.D.J. and S.J.J. to Regina Preston, A.J.
to Samella McDonald, and A.D.J. to Rebecca Pearson. The parties prepared four separate
agreed entries that each reflected the signatures of all parties to the case. Following a
hearing at which all parties except appellant were present, the trial court adopted the
agreed entries on March 10, 2014. The court then filed the entries on March 13, 2014.
II. Assignments of Error
        {¶ 16} Appellant appeals assigning the following two errors for our review:

                 I. The trial court violated mother's constitutional and
                 procedural due process rights when it granted the motion for
                 legal custody without obtaining the mother's knowing,
                 intelligent, and voluntary consent.

                 II. The trial court erred in awarding legal custody of the minor
                 child to non-parents without hearing evidence and
                 considering whether or not it was in the best interest of the
                 minor children.

III. First Assignment of Error
        {¶ 17} We first note that only Samella McDonald and J.R. have filed responsive
briefs. Pursuant to App.R. 18(C), if an appellee fails to file its brief within the time
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                           6


provided under the rule, or within the time as extended, the court will not permit the
appellee to be heard at oral argument except by permission of the court upon a showing of
good cause submitted in writing prior to oral argument. See Arlington Bank v. BEE, Inc.,
10th Dist. No. 10AP-41, 2010-Ohio-6040, ¶ 26-28. The court may additionally accept the
appellant's statement of the facts and issues as correct and reverse the lower court's
judgment if the appellant's brief reasonably appears to sustain such action. App.R. 18(C).
However, the appellant is not entitled to judgment in its favor merely because the appellee
failed to file a brief. Id. at ¶ 28.
        {¶ 18} "The right to parent one's children is a fundamental right." In re C.F., 113
Ohio St. 3d 73, 2007-Ohio-1104, ¶ 28, citing Troxel v. Granville, 530 U.S. 57, 66 (2000).
This fundamental right is protected by the Due Process Clause of the Fourteenth
Amendment to the United States Constitution and by Section 16, Article I of the Ohio
Constitution. In re Hockstok, 98 Ohio St. 3d 238, 2002-Ohio-7208, ¶ 16. However, the
state possesses broad authority to intervene to protect children from abuse and neglect. In
re C.F. at ¶ 28, citing R.C. 2151.01.
        {¶ 19} R.C. 2151.23(A)(1) provides that a juvenile court has exclusive original
jurisdiction concerning children alleged to be abused, neglected, or dependent. R.C.
2151.23(A)(2) grants a juvenile court jurisdiction "to determine the custody of any child
not a ward of another court of this state." However, R.C. 2151.23(A)(2) "does not
articulate a standard for the juvenile court to apply when making such determinations."
In re C.R., 108 Ohio St. 3d 369, 2006-Ohio-1191, ¶ 12. Pursuant to R.C. 2151.353(A)(3),
"[o]nce a child is adjudicated abused, neglected, or dependent, a juvenile court may award
legal custody of the child to any parent or person who files a motion requesting legal
custody." In re L.D., 10th Dist. No. 12AP-985, 2013-Ohio-3214, ¶ 6.
        {¶ 20} We first note that the agreed entries in the present matter concerned the
award of legal custody, not permanent custody, of the children. R.C. 2151.011(B)(32)
defines "permanent custody" as "a legal status that vests in a public children services
agency or a private child placing agency, all parental rights, duties, and obligations,
including the right to consent to adoption, and divests the natural parents or adoptive
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                               7


parents of all parental rights, privileges, and obligations, including all residual rights and
obligations." R.C. 2151.011(B)(21) defines "legal custody" as "a legal status that vests in the
custodian the right to have physical care and control of the child and to determine where
and with whom the child shall live, and the right and duty to protect, train, and discipline
the child and to provide the child with food, shelter, education, and medical care, all
subject to any residual parental rights, privileges, and responsibilities." Additionally, R.C.
2151.011(B)(55) defines "temporary custody" as "legal custody of a child who is removed
from the child's home, which custody may be terminated at any time at the discretion of
the court or, if the legal custody is granted in an agreement for temporary custody, by the
person who executed the agreement."
       {¶ 21} Importantly, the award of legal of legal custody is "not as drastic a remedy
as permanent custody." In re L.D. at ¶ 7. See also In re N.F., 10th Dist. No. 08AP-1038,
2009-Ohio-2986, ¶ 9. This is because the award of legal custody does not divest parents of
their residual parental rights, privileges, and responsibilities. In re C.R. at ¶ 17; In re
Hockstok at ¶ 8, fn. 1. Therefore, since the granting of legal custody does not divest a
parent of his or her fundamental parental rights, the parent can petition the court for a
custody modification in the future. In re L.D. at ¶ 7.
       {¶ 22} "A trial court has broad discretion in proceedings involving the care and
custody of children." In re Mullen, 129 Ohio St. 3d 417, 2011-Ohio-3361, ¶ 14. We review
the award of legal custody for an abuse of discretion. In re L.D. at ¶ 8; In re Gales, 10th
Dist. No. 03AP-445, 2003-Ohio-6309, ¶ 13; In re N.F., 10th Dist. No. 08AP-1038, 2009-
Ohio-2986, ¶ 9, citing In re Nice, 141 Ohio App. 3d 445, 455 (7th Dist.). Abuse of
discretion connotes more than an error of law or judgment; rather, it implies that the trial
court's decision was unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore,
5 Ohio St. 3d 217, 219 (1983).
       {¶ 23} In the context of considering a parent's agreement to grant permanent, legal
custody to a nonparent, the Supreme Court of Ohio has stated that "[p]arents may
undoubtedly waive their right to custody of their children and are bound by an agreement
to do so." Masitto v. Masitto, 22 Ohio St. 3d 63, 65 (1986). Further, "[w]hether a parent
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                              8


has voluntarily relinquished the right to custody is a factual question to be proven by a
preponderance of the evidence." In re Mullen at ¶ 14. "[T]he determination of whether a
'parent relinquishes rights to custody is a question of fact which, once determined, will be
upheld on appeal if there is some reliable, credible evidence to support the finding.' " In re
Mullen at ¶ 15, quoting Masitto at 66.
       {¶ 24} As noted earlier, appellant was not present when the court adopted the
agreed entries granting legal custody of the children. Appellant contends in her
assignment of error that the trial court should have conducted a colloquy pursuant to
Juv.R. 29 to determine whether appellant's knowing, intelligent, and voluntary consent to
the agreed entry was obtained. Appellant also contends that, even if we find that the
colloquy required by Juv.R. 29 is not required at dispositional hearings, we should
nevertheless find that the trial court erred by not conducting such a colloquy to determine
whether her consent was knowing, intelligent, and voluntary.
{¶ 25} Juv.R. 29(D) provides that "[t]he court may refuse to accept an admission and
shall not accept an admission without addressing the party personally and determining
both of the following: (1) The party is making the admission voluntarily with
understanding of the nature of the allegations and the consequences of the admission; (2)
The party understands that by entering an admission that the party is waiving the right to
challenge the witnesses and evidence against the party, to remain silent, and to introduce
evidence at the adjudicatory hearing." We have previously held that Juv.R. 29 applies to
adjudicatory hearings as opposed to dispositional hearings. In re Williams, 10th Dist. No.
03AP-1007, 2004-Ohio-678, ¶ 8. See also In re C.M., 10th Dist. No. 07AP-933, 2008-
Ohio-2977, ¶ 30, 34.
       {¶ 26} Here, the adjudicatory hearings for the cases were held when the trial court
adjudicated the children as dependent pursuant to R.C. 2151.04(C). See Juv.R. 2(B)
(defining "adjudicatory hearing" as "mean[ing] a hearing to determine whether a child is a
juvenile traffic offender, delinquent, unruly, abused, neglected, or dependent or otherwise
within the jurisdiction of the court"). FCCS's motions for permanent custody, on the other
hand, were filed pursuant to R.C. 2151.413 and 2151.414, which are dispositional
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                              9


proceedings governed by Juv.R. 34. In re C.M. at ¶ 35; Williams at ¶ 7. See also Juv.R.
34(I) (providing that "[h]earings to determine whether temporary orders regarding
custody should be modified to orders for permanent custody shall be considered
dispositional hearings"); Juv.R. 2(M) (defining "dispositional hearing" as "mean[ing] a
hearing to determine what action shall be taken concerning a child who is within the
jurisdiction of the court"). Because the proceedings in question did not concern
adjudicatory but, rather, dispositional matters, Juv.R. 29 does not apply. In re C.M. at
¶ 36 ("Accordingly, because a hearing to modify temporary custody to permanent custody
is a dispositional hearing, Juv.R. 29 is inapposite."). As a result, appellant's argument with
regard to Juv.R. 29 is not well-taken.
       {¶ 27} Regardless of whether Juv.R. 29 applies, appellant offers four cases to
support the proposition that due process protections require that "trial courts personally
test through colloquy with the parent whether the parent's consent to 'permanent custody'
or 'legal custody' is knowing, intelligent, and voluntary." (Appellant's Reply Brief, 5.) See
In re Terrence, 162 Ohio App. 3d 229, 2005-Ohio-3600 (6th.Dist.); In re C.C., 3d Dist. No.
4-13-02, 2013-Ohio-3195; In re Rock Children, 5th Dist. No. 2004 CA 00358, 2005-Ohio-
2572; In re Fennell, 4th Dist. No. 01CA45, 2002-Ohio-521. However, those cases cited by
appellant concern permanent terminations of parental rights. As we earlier recognized,
legal custody is a distinct concept from permanent custody because legal custody allows a
parent to retain residual parental rights and petition for a modification of custody at a
later date. In re S.S., 12th Dist. No. CA2006-11-251, 2007-Ohio-6747, ¶ 24. Because
different rationales underlie the considerations in permanent custody cases, we cannot
find the principles articulated in those cases cited by appellant to be binding in the
present matter.
       {¶ 28} Nonetheless, we examine the record to determine whether appellant
voluntarily, knowingly, and intelligently consented to the agreement.
       {¶ 29} Based upon our review of the record, the facts of this case appear to indicate
that appellant consented to the agreement. First, we find it important to note that
appellant was represented by counsel and her guardian ad litem throughout the
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                            10


proceedings, including the process leading up to the agreed judgment entries. On each of
the four separate agreed entries, appellant's signature appears immediately following the
agreed terms and alongside the signatures of appellant's counsel and guardian ad litem.
      {¶ 30} At the hearing, the court, in reviewing the agreement as related to A.D.J.,
noted appellant's absence and inquired as to the voluntariness of the agreement:
             JUDGE LIAS: * * * All right and I have in front of me an
             Agreed Entry which is signed by all parties granting the legal
             cust -- the legal custody motion of Rebecca Pearson for
             custody of A.D.J. Mother is not present; she was present;
             made her appearance but then left after she signed. My
             question to all of you is are all of these signatures signed by
             free and voluntary acts of all the signatures?

(March 10, 2014 Tr. 5.) All parties, including appellant's guardian ad litem and attorney,
answered in the affirmative. The trial court inquired further of appellant's counsel and
guardian ad litem:
             JUDGE LIAS: And of course this was a PCC (sic) Motion and
             mother's ultimate loss could have been a permanent custody.
             This is a lesser intrusive disposition but do you believe to --
             Guardian and attorney for mother, that she did sign this as
             her free and voluntary act?

             [APPELLANT'S GUARDIAN AD LITEM]: Yes, Your Honor, as
             Guardian, I do believe that mother signed this freely and
             voluntarily. [Appellant's attorney] and I have been meeting
             with mother since about ten o'clock this morning going
             through this. I know that when mother left after signing this
             she was rather emotional; it has been difficult for her. Mother
             felt that she made a lot of progress along all of these cases and
             I think ultimately sees this as a disappointment to her but it
             was her voluntary action to sign it.

             JUDGE LIAS: Okay. And - -

             [APPELLANT'S ATTORNEY]: And I agree as well.

             JUDGE LIAS: -- you also agree?

             [APPELLANT'S ATTORNEY]: Yes.
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                                           11


(Tr. 5-6.) When examining the agreements as they pertained to the other children, the
court again asked of all present whether "the parties that you represent have signed these
Agreed Entries as their free and voluntary acts * * * is that correct?" (Tr. 11.) Appellant's
guardian ad litem and attorney again answered in the affirmative. Based on the presence
of appellant's counsel and guardian ad litem throughout the proceedings, including the
negotiations leading up the agreed entries, we find that the trial court possessed evidence
of appellant's voluntary act in agreeing to the awards of legal custody. We also find that
the presence of both appellant's attorney and guardian ad litem during the negotiations
supports a finding that the agreement was made with appellant's knowing and intelligent
consent.1
        {¶ 31} In her appellate brief, appellant also contends that the "extended amount of
time" during which the parties discussed the agreements to award legal custody implies
that appellant was "bludgeoned into putting her signature on the agreements."
(Appellant's Brief, 9.) We cannot accept appellant's contention that, in this case, the
duration of the deliberations regarding the agreement to award legal custody implies a
lack of voluntary consent. Given the serious nature of the proceedings at hand, it is to be
expected that negotiations would be protracted. Thus, we cannot find that the duration of
the proceedings evinces an attempt to coerce the appellant into signing the agreements.
We also find the extended duration of the negotiations, as well as the explanation of
appellant's guardian ad litem that appellant was emotional following the negotiations,


1 Although the record is unclear regarding the reason for the trial court's appointment of a guardian ad
litem for appellant, appellant suggests that it was due to the appearance of appellant's mental
incompetence pursuant to R.C. 2151.281(C). (Appellant's Brief, at 1-2.) "R.C. 2151.281(C) and Juv.R.
4(B)(3) require that the court appoint a GAL 'to protect the interests of an incompetent adult in a juvenile
proceeding where the parent appears to be mentally incompetent.' " In re K.J.D., 10th Dist. No. 12AP-652,
2013-Ohio-610, ¶ 46, quoting In re Baby Girl Baxter, 17 Ohio St. 3d 229, 232 (1985). We have previously
held that the guardian ad litem's "introduction into the proceedings 'provides an additional level of
protection for the incompetent parent' and 'works to ensure that the parent's rights are not
compromised' " because the guardian ad litem "investigates the parent's situation and, regardless of the
parent's wishes, recommends to the court the course of action that would be in the parent's best interest."
In re K.J.D., quoting In re Moore, 12th Dist. No. CA99-09-153 (Sept. 5, 2000). As a result, we find that
the presence of appellant's guardian ad litem further supports a finding that appellant knowingly,
intelligently, and voluntarily consented to the agreement.
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                             12


supports a finding that the agreement was made with appellant's knowing and intelligent
consent.
       {¶ 32} Finally, appellant does not contest that she voluntarily decided not to attend
the trial court's hearing on the disposition of the children. The court was under no
obligation, as appellant contends, to continue the matter because appellant voluntarily
absented herself from the proceedings without seeking leave of the court. As a result, we
cannot find that appellant's due process rights were violated due to her decision to leave
before the hearing on the agreed entries occurred. See In re J.G., 8th Dist. No. 100681,
2014-Ohio-2652, ¶ 18-23 (no violation of due process when court held hearing awarding
permanent custody of minor child without presence of the mother where mother's
"actions in voluntarily leaving her last known residence and failing to communicate with
her attorney or social worker * * * resulted in her absence from the hearing").
       {¶ 33} We acknowledge that, because parents have constitutional custodial rights,
"any action by the state that affects this parental right, such as granting custody of a child
to a nonparent, must be conducted pursuant to procedures that are fundamentally fair."
In re Hockstok at ¶ 16. Here, appellant was represented by counsel and a guardian ad
litem, who were present throughout the proceedings, evincing that it was appellant's
knowing, intelligent, and voluntary act to agree to the entries. Additionally, the
agreements pertained to the granting of legal custody, allowing for appellant's retention of
residual parental rights, as opposed to permanent custody. Therefore, under the
circumstances present in this case, we find that appellant's due process rights were not
violated because the trial court did not obtain appellant's knowing, intelligent, and
voluntary consent to the agreed judgment entries. Accordingly, we overrule appellant's
first assignment of error.
IV. Second Assignment of Error
       {¶ 34} In her second assignment of error, appellant asserts that the trial court
erred by awarding legal custody of the minor children without ascertaining whether the
award was in the children's best interest.
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                              13


       {¶ 35} "The choice among dispositional alternatives is left to the sound discretion
of the juvenile court." In re M.D., 10th Dist No. 07AP-954, 2008-Ohio-4259, ¶ 21. As we
earlier noted, the awarding of legal custody is one of the dispositional alternatives under
R.C. 2151.353(A) available to the juvenile court following the adjudication of a child as
abused, neglected, or dependent. Because this was a statutorily permitted dispositional
alternative, we must find that the trial court abused its discretion in order to reverse its
determination. In re M.D. at ¶ 22. If there is not competent, credible evidence to support a
juvenile court's decision regarding a child's best interest, then it is unreasonable and may
be reversed. Id.
       {¶ 36} Here, the court inquired at the March 10, 2014 hearing regarding the
children's best interest. First, regarding A.D.J., the transcript reflects that the court asked
the following question of all concerned parties: "[Y]ou also all agree that this is in the best
interest of -- of the child. And it does provide for reasonable parenting time with the child
as agreed by both mother and custodian and a place for supervision other than FCCS (sic).
So, you -- you do all agree that it is in the best interest of this child?" (Tr. 6.) All of the
parties answered the court's question in the affirmative. Regarding the other children, the
court again inquired: "And I take it that all of you would also reiterate what you have
stated in the previous case that you believe that these less intrusive dispositions of legal
custody are in the best interest of the children?" (Tr. 10.) All parties again affirmed that it
was in the children's best interest.
       {¶ 37} Further, all parties to the agreed entries, including appellant and the
children's guardian ad litem, specifically affirmed in the entries in regards to each minor
child that the agreement "is in the best interest of the child." Finally, the record before the
trial court included the prior reports of the children's guardian ad litem, which, regarding
S.J.J., S.D.J., and A.J., found that appellant's mental health and behavioral issues
rendered reunification "impossible" and recommended granting permanent custody of
S.J.J., S.D.J., and A.J. to FCCS, and recommended granting legal custody of A.D.J. to
Rebecca Pearson. (Guardian's Reports, at 7.)
Nos. 14AP-284, 14AP-285, 14AP-286 and 14AP-287                                                14


       {¶ 38} Because of the testimony by the parties present at the hearing affirming that
the award of legal custody was in the children's best interest, the explicit acknowledgment
in the agreed entry that the award of legal custody was in the children's best interest, and
the recommendations in the reports of the children's guardian ad litem, we cannot, under
these circumstances (1) find that the trial court failed to ascertain, or (2) find that the trial
court abused its discretion in deciding that the award of legal custody of the children was
in their best interest. Accordingly, we overrule appellant's second assignment of error.
V. Disposition
       {¶ 39} Having overruled both of appellant's assignments of error, we affirm the
judgments of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch.
                                                                           Judgment affirmed.

                           SADLER, P.J., and KLATT, J., concur.
                                   _________________